Citation Nr: 0530721	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  98-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis.  

2.  Entitlement to service connection for a kidney disorder, 
claimed as Bright's disease.  

3.  Entitlement to service connection for degenerative disc 
disease and bone spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1979.  

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  During the pendency of her appeal, 
the appellant moved to the State of Texas.  

The Board of Veterans' Appeals (Board) remanded the 
appellant's claims in October 2003.  The actions ordered in 
the remand have been completed to the extent possible.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  There are no records in service of scoliosis.  

2.  Service medical records include treatment for urinary 
tract infections, but no diagnosis of Bright's disease or any 
other kidney disorder.  

3.  The veteran sustained injuries to the cervical and lumbar 
spine in a motor vehicle accident in November 1991.  The 
first diagnoses of any scoliosis of the dorsal spine and 
degenerative disc disease and bone spurs of the cervical 
spine appear after November 1991.  

4.  The service medical records do not include any complaints 
related to the spine, any symptoms of a spine disorder, or 
diagnosis of a spine disorder.  


CONCLUSIONS OF LAW

1.  Scoliosis was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2005).  

2.  A kidney disorder, including Bright's disease, was not 
incurred or aggravated in active military service; and 
service incurrence of a kidney disorder may not be presumed.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005).  

3.  Degenerative disc disease and bone spurs were not 
incurred or aggravated in active military service; and 
service incurrence of degenerative disc disease and bone 
spurs may not be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) 
requires notice to the appellant consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  VA must:  
(1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information 
and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Prior to the passage of VCAA, the RO denied the veteran's 
claims for service connection in September 1996 as not well 
grounded.  In August 2002, the RO readjudicated the claims on 
the merits and issued a supplemental statement of the case to 
the veteran.  Unfortunately, it was issued to the veteran's 
old address and was returned as undeliverable.  In October 
2003, the Board remanded the claims and ordered that VA 
should properly notify the veteran at her last known address 
of record.  The last address of record appears on a November 
1998 Memorandum from the veteran's representative.  VA 
complied with the order and the envelope was again returned 
to VA as undeliverable.  VA conducted a search for 
alternative addresses for the veteran and discovered a new 
address which matched the veteran's name and Social Security 
number.  The notices to the veteran were mailed to the 
alternative address.  They were again returned as 
undeliverable.  

VA has attempted to locate the veteran.  Including calling 
her home telephone number, her employer, and searching 
directory assistance in Oklahoma and Lewisville, Texas.  In 
Hyson v. Brown  5 Vet. App. 262, 265 (1993) the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") noted that in the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him.  It 
is only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at the 
alternate known address before finding abandonment of a 
previously adjudicated benefit.  VA has attempted to locate 
the veteran at the most recent address of record and at 
alternate known addresses.  It is the responsibility of 
veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

In this instance, where there are no records of the claimed 
disabilities either in service or during the initial post 
service year, there is no reasonable possibility that any 
further efforts of VA could substantiate the veteran's 
claims.  In these circumstances VA may discontinue providing 
assistance to the veteran.  38 C.F.R. § 3.159(d)(2005).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant, 
is harmless error.  See also, Valiao v. Principi, 17 Vet. 
App. 229 (2003).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis and 
nephritis, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  

Factual Background and Analysis:  At service entrance in 
April 1976 no abnormalities of the spine or genitourinary 
system were noted.  

In December 1977, the veteran sought treatment for symptoms 
of urinary frequency and pain.  She told the examiner she had 
a history of Bright's disease.  After examining the veteran, 
the assessment was she had a urinary tract infection.  In 
March 1978, the veteran was seeking treatment for headaches, 
nervousness and hyperventilation, and again told the examiner 
she had a history of "Bright's disease X 23 yr."  A urology 
consult was requested in November 1978 for recurrent urinary 
tract infections.  Again a past history of Bright's disease 
with several episodes of cystitis and kidney infection was 
recorded.  The evaluation under problem reads, rule out 
kidney infection and past history of Bright's disease.  After 
examining the veteran, the impression was she had a recurrent 
urinary tract infection.  February 1979 records again noted a 
history of Bright's disease and problems with her kidneys.  
The veteran again complained of symptoms of slight burning 
with urination and urinary frequency.  An intravenous 
pyelogram (IVP) found no significant abnormalities of the 
kidneys.  A probable urinary tract infection was diagnosed.  

At service separation in April 1979 no abnormalities of the 
spine or genitourinary system were noted.  On her Report of 
Medical History, the veteran denied any history of recurrent 
back pain, kidney stones or blood in her urine.  

The first record of any kidney disorder appears in private 
medical records, dated in July 1980, which noted the veteran 
said she was told she had a kidney infection by the health 
department .  There is no clinical confirmation of that 
diagnosis in the record.  

August 1988 private medical records reveal the veteran 
sustained a right cerebral contusion with a small 
subarachnoid hemorrhage.  X-rays of the cervical spine in 
August 1988 revealed a small anterior lip of the superior end 
plate of C6.  The vertebral bodies, intervertebral disks, and 
posterior elements were all intact.  

November 1991 records from the Love County Health Center 
reveal the veteran was injured in a motor vehicle accident.  
When her history was taken the veteran told a nurse she had a 
history of Bright's disease.  She sustained a whiplash type 
injury in the motor vehicle accident.  X-rays of the dorsal 
spine taken in November 1991 include the first diagnosis of 
mild scoliosis of the mid dorsal spine.  X-rays of the 
cervical spine showed the vertebral bodies were normal in 
height and alignment.  The interspaces were well maintained.  
The vertebral soft tissue space was normal.  

A December 1994 letter from the veteran's private physician, 
Dr. H, indicates the veteran had chronic cervical radiculitis 
with underlying early degenerative disc disease of the lower 
cervical vertebra, related to the motor vehicle accident in 
1991.  

April 1998 records from Denton Regional Hospital again noted 
a history of Bright's disease.  A March 1998 magnetic 
resonance imaging (MRI) of the cervical spine revealed a 
large disc herniation at C5-6 and anterior and posterior 
bulging of the disc with small osteophytes at C6-7.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The service medical records do not include any diagnoses or 
treatment for scoliosis, a kidney disorder, or degenerative 
disc disease and bone spurs.  No disorders of either the 
spine or genitourinary system were found at service entrance.  
For that reason, the veteran is presumed to be sound at 
service entrance.  38 C.F.R. § 3.304 (2005).  The veteran did 
not request treatment for any injury to the spine in service 
or complain of any back pain.  The only records of neck pain 
in service medical records were related to treatment for 
upper respiratory infections and pharyngitis.  In support of 
her claim, the veteran has relied on a May 1976 service 
medical record.  When she submitted her VA Form 9, she 
enclosed the May 1976 record and highlighted the phrase 
painful doing sit-ups over coccyx.  Reading the May 1976 
entry in full reveals she had a "skinned area with mild 
erythema and marked tenderness over coccyx."  The abrasion 
was treated with Bacitracin ointment.  The treatment was for 
an abrasion of the skin, not any disorder of the spine.  

The first diagnosis of any disorders of the spine appears in 
medical records after the veteran's motor vehicle accident in 
November 1991.  Her private physician has stated her cervical 
spine symptoms began in November 1991.  There is no diagnosis 
of scoliosis, degenerative disc disease or bony spurs either 
in service or during the initial post service year.  

In the absence of any findings related to the spine in 
service, there is no basis for granting service connection 
for either scoliosis, degenerative disc disease, or for bony 
spurs.  

The Board has noted the veteran's reports of a history of 
Bright's disease in service.  On each of those occasions a 
urinary tract infection was later diagnosed, not a kidney 
disorder.  There appears to be some confusion on the part of 
the veteran as to the distinction between kidney infections 
and urinary tract infections.  The veteran is a lay person, 
and is competent to report the symptoms which she observes 
and experiences.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

There is no diagnosis of any kidney disorder in service, 
including Bright's disease.  The only references to Bright's 
disease are the statements given by the veteran when her 
medical history was recorded by examiners.  Unenhanced 
reports of history transcribed by a medical examiner do not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

The first report of a kidney infection after service is also 
a statement from the veteran in private medical records dated 
in July 1980.  That is more than one year after the veteran 
was separated from the service in May 1979.  Once again the 
reference to diagnosis of a kidney infection is a statement 
made by the veteran to a medical provider.  There is no 
clinical confirmation or diagnosis of a kidney infection by a 
medical professional.  The post service medical records also 
include statements by the veteran that she has a kidney 
infection, which then is diagnosed as a urinary tract 
infection.  
At service entrance no disorder of the genitourinary system 
was noted.  The veteran is presumed sound at service 
entrance.  38 C.F.R. § 3.304 (2005).  The reports of history 
given by the veteran for the purposes of treatment do not 
rebut the presumption of soundness.  38 C.F.R. § 3.304(b)(1), 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).  

As there is no evidence of a kidney disorder in service or 
during the initial post service year, service connection for 
a kidney disorder, including Bright's disease, is not 
warranted.  


ORDER

Service connection for scoliosis is denied.  

Service connection for a kidney disorder, including Bright's 
disease, is denied.  

Service connection for degenerative disc disease and bony 
spurs is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


